DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The 19 FEB 2021 cancellation of claims 3 and 4 obviate the objections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 19 FEB 2021 claim cancellations or amendments overcome some of the rejections noted in the previous Office action.
See previous Office action for a quotation of 35 U.S.C. 112(b).
Claims 1, 8, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “the test side surface”. Cf. line 3. The recitation renders claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. Moreover, the recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, “tester side surface” of lines 2 and 3 of independent claim 1. Additionally, claim 1 describes, inter alia, “the second side surface of the probe card”. Cf. line 11. The description is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the described portion and earlier appearing elements is not definite. For example, “a probe card with a tester side surface and a device side surface” of line 2. Claim 1 has been interpreted in view of the specification without improperly importing limitations from the specification into claim 1.
Claim 8 recites, inter alia, “the first surface of the probe card” and “the second surface of the probe card”. The recitations render claim 8 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 8. Moreover, the recited portions are amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portions and earlier appearing elements is not definite. For example, “a probe card with a tester side surface and a device side surface” of independent claim 1’s line 2. Applicants are reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 103 as obvious over embodiments of  Eldridge et al. (US 20090160432; below, “Eldridge” – previously cited) as evidenced in or in view of WANG et al. (US 20140167799; below, “WANG” – previously cite). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, Eldridge, in Figs. 2-15 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, discloses a device, comprising:
    PNG
    media_image1.png
    852
    409
    media_image1.png
    Greyscale
 
a probe card (200) with a tester side surface and a device side surface opposite the tester side surface wherein the test side surface [sic] is configured to be coupled to a tester (via 208 – e.g., [0042]) and the device side surface is configured to be coupled to a device under test (DUT) (e.g., 112 of Fig. 1A);
a probe insert (238) having a first surface that is removably affixed (e.g., Title, Abstract, [0057], [0063], [0064]) to the device side surface of the probe card (200), and a plurality of probes (236 – e.g., [0059]) extending from a second surface of the probe insert (238) that is opposite the first surface of the probe insert (238); and
an interposer (e.g., 202) having (see embodiments for: electrical terminals extending through a dielectric material so the electrical terminals have ends on two opposite sides of the at least one interposer), the interposer (e.g., 202) placed between the second surface [sic] of the probe card (200) and the first surface of the probe insert (238).
Eldridge discloses the claimed invention except for electrical terminals extending through a dielectric material so the electrical terminals have ends on two opposite sides of the at least one interposer. In other embodiments, Eldridge teaches electrical terminals (e.g., 1260 of Fig. 16B; 1360 of Fig. 17B; 1410 of Fig. 18) extending through a dielectric material so the electrical terminals have ends (e.g., 1254 and 1256 of Fig. 16B; 1208 and 1256 of Fig. 17B; 1208 and 1256 of Fig. 18) on two opposite sides of the at least one interposer (e.g., 1202).
It would have been obvious … to modify Eldridge as taught by embodiments of Eldridge. This is because the modification results in a device able to accommodate multiple probe inserts to be attached by providing mechanisms that allow the position, orientation, and/or location of each probe insert to be adjusted independently of the other probe inserts (Eldridge [0095]). Additionally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, insofar as definite, Eldridge discloses the device of claim 1, wherein the probes (236) comprise cantilever probe needles (e.g., [0059]).
RE 6, insofar as definite, Eldridge discloses the device of claim 1 wherein the interposer (e.g., 202) is mechanically compressed between the probe card (200) and the probe insert (238) and the electrical terminals of the interposer (e.g., 202) make electrical contact between first pads on the probe card and corresponding second pads on the probe insert (e.g., Fig. 3C).
RE 7, insofar as definite, Eldridge discloses the device of claim 6 wherein the probe insert (238) is a printed circuit board (e.g., e.g., [0059]).
RE 8, insofar as definite, Eldridge discloses the device of claim 1, and further comprising an alignment plate (e.g., 206) on the first surface of the probe card (200) and having pins (e.g., 232) extending through the probe card (200) and which extend away from the second surface of the probe card (200) in a direction perpendicular to the second surface.
RE 9, insofar as definite, Eldridge discloses the device of claim 8, wherein the pins of the alignment plate extend through corresponding openings in the interposer (e.g., 202).
RE 10, insofar as definite, Eldridge discloses the device of claim 1, wherein the probe card (200) further comprises a top plate that has a portion that overlies a central aperture of the probe card (200), the top plate configured for attaching to a block (e.g., 209, 230) mounted on the first surface of the probe insert (238).
RE 11, insofar as definite, Eldridge discloses the device of claim 10, wherein the block (e.g., 209, 230) has a thickness above the first surface of the probe insert (238) and the block has a surface area smaller than the opening for the central aperture, so that when the probe insert is removably affixed to the probe card (200), the block of the probe insert (238) extends through the probe card (200) in the central aperture.
RE 12, insofar as definite, Eldridge discloses the device of claim 11, wherein the top plate portion has a plurality of through holes and the block (e.g., 209, 230) of the probe insert (238) has threaded openings in positions that correspond to the plurality of through holes of the top plate (e.g., Fig. 2).
RE 13, insofar as definite, Eldridge discloses the device of claim 12 and further comprising fasteners (e.g., [0063]) configured for removably attaching the probe insert (238) to the probe card (200), the fasteners extending through the through holes in the top plate portion and threaded into the threaded openings in the block (e.g., 209, 230 – Figs. 2-9C) of the probe insert (238).
RE 14, insofar as definite, Eldridge discloses the device of claim 1, wherein the probe card (200) is a printed circuit board (e.g., 202) with conductive traces coupling one end of the probes (236) and to electrical contacts on the first surface of the probe insert (238).
Claims 1, 2, and 6-14 are rejected.
Remarks
The 19 FEB 2021 amendments to claims 1, 6, 8, and 9 have been noted and entered.
The 19 FEB 2021 cancellation of claims 3-5 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 19 FEB 2021 rebuttal arguments (REM pages 7-8) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815